 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


Exhibit 10.1


MANUFACTURE AND SUPPLY AGREEMENT
 
THIS MANUFACTURE AND SUPPLY AGREEMENT is entered into this 30th day of November
2009, by and between Reliable Biopharmaceutical Corporation, a corporation
organized under the laws of the State of Missouri, with its principal offices
located at 1945 Walton Road, St. Louis, Missouri 63114 ("RELIABLE") and Neoprobe
Corporation, a corporation organized under the laws of the State of Delaware,
with offices located at 425 Metro Place North, Suite 300, Dublin, Ohio
43017-1367 ("NEOPROBE").
 
WITNESSETH
 
WHEREAS, NEOPROBE desires to engage RELIABLE to manufacture and supply NEOPROBE
with such requirements of the Active Pharmaceutical Ingredient (as defined
below) as needed and ordered by NEOPROBE in accordance with the terms and
conditions set forth in this Agreement; and
 
WHEREAS, RELIABLE is willing to manufacture and supply to NEOPROBE such
requirements of Active Pharmaceutical Ingredient as needed and ordered by
NEOPROBE in accordance with the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties (as defined below) agree as follows:
 
1.           DEFINITIONS
 
In addition to the terms defined elsewhere herein, the following words and
phrases shall, for purposes of this Agreement, have the following meanings (with
any term or phrase referred to below, or defined elsewhere in this Agreement, in
the singular to include the plural and vice versa as the context requires):
 
1.1         "Active Pharmaceutical Ingredient" or "API" shall mean bulk,
unformulated Lymphoseek Ligand.
 
1.2         "Affiliate" shall mean, with respect to a Party, any Person that is
controlled by, controls, or is under common control with such Party.  For this
purpose, "control" of a corporation or other business entity shall mean: (i) the
direct or indirect beneficial ownership of more than fifty percent (50%) in the
equity of, or the right to appoint more than fifty percent (50%) of the
directors or management of such corporation or other business entity; or (ii)
the possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


1.3         "Agreement" shall mean this manufacture and supply agreement
together with the recitals and all exhibits annexed hereto.
 
1.4         "Approval" shall mean any and all approvals, licenses, registrations
or authorizations of the applicable Regulatory Authority necessary for the
marketing of Finished Products in the relevant country in the Territory.
 
1.5         "Calendar Quarter" shall mean a period of three (3) consecutive
months ending at midnight, Eastern Time on the last day of March, June,
September, or December, respectively.
 
1.6         "cGMP" shall mean current Good Manufacturing Practice as established
by the FDA and all other applicable laws and regulations, including all
applicable U.S., federal, state, foreign, and local environmental, health and
safety law and regulations in effect at the time and place of Manufacture of the
API.
 
1.7         "Commercial Contract Year" shall mean a year of 365 days (or 366
days in a leap year) beginning on the date the first Approval is received and
ending one (1) year thereafter and so on year-by-year.  "Commercial Contract
Year One" shall mean the first such year; " Commercial Contract Year Two" shall
mean the second such year, and so on, year-by-year.
 
1.8         "DMF(s)" shall mean the drug master file(s) covering the analysis
and manufacture of the API, comprising any and all technical information in the
possession of RELIABLE (or an Affiliate thereof), including, without limitation,
analytical methods, stability and pharmaceutical data, impurities, and
manufacturing processes with respect to the API.
 
1.9         "Effective Date" shall mean the date first set forth above.
 
1.10       “Emergency Supply Conditions” or “ESC” shall mean conditions under
which (a) RELIABLE is unable to fill any Purchase Order placed by NEOPROBE in
accordance with Article 3, or (b) inventory of the API held by RELIABLE falls
below the required quantity of safety stock then in effect, in either case as a
result of either (i) Force Majeure, or (ii) any reason related to RELIABLE’s
inability to supply the Product.
 
1.11       Finished Products" or "Finished Product" shall mean such human
pharmaceutical products containing API for which NEOPROBE may receive Approval
from a Regulatory Authority.
 
1.12       "FDA" shall mean the United States Food and Drug Administration and
all agencies under its direct control or any successor governmental entity.
 
1.13       "FFDCA" shall mean the Federal Food, Drug and Cosmetic Act of 1934,
as amended from time to time, and the regulations promulgated pursuant thereto,
or any successor statute adopted to replace such act.

 
 

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


1.14       "Indemnitee " shall have the meaning assigned to such term in
Section 11.3.
 
1.15       "Manufacture" and "Manufacturing" and other forms of such word or
phrase shall refer to the manufacturing, handling, packaging, storage and/or
disposal of the API and the raw materials and components used in connection
therewith.
 
1.16       "NDA" means a New Drug Application filed in the U.S. with the FDA
pursuant to its rules and regulations as more fully defined in Title 21 of the
U.S. Code of Federal Regulations, Section 314.50, et. seq, and any equivalent
application filed with any Regulatory Authority with respect to any other
country in the Territory.
 
1.17       "Party" or "Parties" shall mean RELIABLE or NEOPROBE, and, when used
in the plural, shall mean RELIABLE and NEOPROBE
 
1.18       "Person" shall mean any individual, partnership, association,
corporation, or other business entity.
 
1.19       "Regulatory Authority" shall mean the FDA in the U.S., and any health
regulatory authority(ies) in any country in the Territory that is a counterpart
to the FDA and holds responsibility for granting Approval in the relevant
country of the Territory, and any successor(s) thereto.
 
1.20       "Specifications" shall mean the specifications set forth in Exhibit
 A annexed hereto and made a part hereof, as same may be modified, in writing,
from time to time, by the Parties.
 
1.21       "Territory" shall mean worldwide.
 
2.           TERM
 
This Agreement shall become effective as of the Effective Date and shall remain
in full force and effect, unless earlier terminated pursuant to one of the
provisions of Section 12 hereof, for a period ending upon the expiration of ten
(10) Commercial Contract Years (the "Initial Term").  NEOPROBE shall notify
RELIABLE in writing promptly upon receipt of Approval from the FDA.  Following
expiration of the Initial Term, this Agreement shall be renewable by NEOPROBE,
upon the same terms and conditions, for successive three (3) year periods (a
"Renewal Term") upon written notice to RELIABLE delivered at any time prior to
the expiration of the Initial Term or any Renewal Term then in effect, and
RELIABLE’S written acceptance of the notice.  For purposes of this Agreement
"Term" shall refer collectively to the Initial Term and any Renewal Terms,
unless the context otherwise requires.
 
 
- 2 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


3.           SUPPLY.
 
3.1         Supply of API.  Subject to the terms and conditions of this
Agreement, and provided that NEOPROBE is not in material breach of its
obligations hereunder, RELIABLE shall supply on an exclusive basis quantities of
API ordered by NEOPROBE from time to time during the Term for use in the
Finished Product for the Territory.  During the Term of this Agreement and
subject to the terms contained herein, NEOPROBE shall purchase the API
exclusively from RELIABLE, except as otherwise set forth herein,  The Parties
recognize and acknowledge that NEOPROBE's business may be dependent on the
supply of API to NEOPROBE by RELIABLE as specified hereunder.
 
3.2         Forecasts and Orders.
 
3.2.1     Commercial Supply.
 
(a)           NEOPROBE agrees to either: (i) pay RELIABLE a capacity reservation
fee of $[*] per year if no purchases of API are planned during a Commercial
Contract Year covered by the Term of this Agreement, beginning in calendar year
2011; or (ii) continue to purchase [*]% of its commercial requirements of API
for use in the Finished Product in the Territory from RELIABLE (provided that
RELIABLE is not in material breach of its obligations hereunder) during a
Commercial Contract Year.  In the event that NEOPROBE submits Commercial Orders
(as defined in paragraph (c) below) for API with respect to any Commercial
Contract Year for less than $[*], as set forth above, (and RELIABLE is not in
material breach of its obligations hereunder), NEOPROBE will pay to RELIABLE the
difference between: (a) the aggregate amounts actually paid by NEOPROBE to
RELIABLE during such Commercial Contract Year; and (b)  $[*].  Such payment will
be made by NEOPROBE to RELIABLE within thirty (30) days after the end of such
Commercial Contract Year.
 
(b)           After product launch, NEOPROBE shall submit, in writing, to
RELIABLE a good faith, initial forecast of the quantities of API estimated to be
required on a Calendar Quarter basis during the following twelve (12) month
period, which forecast shall be for be for planning purposes only; and
 
(c)           thereafter, no later than fifteen (15) days prior to the first day
of each Calendar Quarter ("Q1"), NEOPROBE will provide RELIABLE with a good
faith, rolling twelve (12) month forecast of its requirements for API in the
Territory.  The forecast for Q1 shall be binding on RELIABLE and NEOPROBE and
shall constitute a firm purchase order ("Commercial Order") for such quantities
of API which NEOPROBE shall be committed to purchase during such Q1 period.  The
information for the remaining Calendar Quarters shall be for planning purposes
only.  Each Commercial Order shall be made pursuant to purchase orders which are
in a form mutually acceptable to the Parties in accordance with Section 3.2.4
and shall specify the quantity of API ordered, the destination to which the API
is to be delivered and the time and manner of delivery (including the carrier to
be used) in accordance with Section 4.3 and elsewhere in this
Agreement.  Subject to Section 5.2, NEOPROBE shall purchase [*]% of its
commercial requirements of API for use in the Finished Product in the Territory
from RELIABLE provided that RELIABLE is not in material breach of its
obligations hereunder.
 
 
- 3 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


3.2.2     Additional Orders.  RELIABLE shall supply NEOPROBE with: (a) the
quantities set forth on each such Commercial Order; and (b) such additional
amounts that NEOPROBE may order in excess of its forecasted amounts constituting
Commercial Orders hereunder, provided, that RELIABLE shall have confirmed and
accepted such additional orders within thirty (30) days of RELIABLE's receipt of
any such additional purchase order.  RELIABLE agrees to use commercially
reasonable best efforts to supply the quantities of API set forth in any such
additional orders, but in no event will RELIABLE be required to accept any
changed order in excess of [*]% of the amount of the original Purchase Order.
 
3.2.3     Reserved Capacity; Inventory.  RELIABLE covenants to maintain: (a)
capacity to manufacture on an annualized basis [*]% of the forecasted
requirements of API set forth in any twelve month forecast submitted by NEOPROBE
in accordance with this Agreement; and (b) as a safeguard against any potential
short-term interruption in its manufacturing operations, reasonable safety stock
of API in an amount of not less than three (3) months' average of NEOPROBE's
forecasted requirements of API. RELIABLE will have the right to reduce the
safety stock, to adequate levels based on the percentage difference between the
forecasted quantity and actual orders.
 
3.2.4     Emergency Supply Conditions.  Upon the occurrence of Emergency Supply
Conditions, RELIABLE shall give prompt written notice to NEOPROBE (the “ESC
Notice”) and such notice shall set forth the date on which the Emergency Supply
Conditions began (the “ESC Date”).  Promptly after the issuance of such ESC
Notice, RELIABLE agrees to meet with NEOPROBE as reasonably requested by
NEOPROBE to discuss options to resolve the Emergency Supply Conditions and to
minimize the impact of such Emergency Supply Condition to NEOPROBE.  In any
case, RELIABLE shall cooperate with NEOPROBE in taking all actions that the
NEOPROBE deems reasonably necessary in order to remedy such Emergency Supply
Condition, which may include any or all of the following in the order of
sequence below:


(a)           RELIABLE shall provide assurances acceptable to NEOPROBE, such
acceptance not to be unreasonably withheld or delayed, that, within a period of
ninety (90) days from the ESC Date, RELIABLE will be able to rectify the supply
condition and return safety stock to the level required under this Agreement;


(b)           The cancellation by NEOPROBE, without penalty, of all or any of
the current Purchase Orders affected by such Emergency Supply Condition and
obtain its requirements of Product or replacement product elsewhere during the
expected period of the Emergency Supply Conditions;

 
- 4 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


(c)           If the supply condition rectification proposed above is not
acceptable or does not work, RELIABLE shall provide a Technical Transfer (as
defined in Section 3.2.5 below) to a third-party manufacturer identified by
NEOPROBE in order to supply such quantity of Product to NEOPROBE as RELIABLE is
unable to supply.   RELIABLE’s provision of an ESC Notice shall not be
interpreted in any manner to relieve RELIABLE of its obligations under this
Agreement, nor shall it prevent NEOPROBE from pursuing any and all rights and
remedies NEOPROBE may have based on RELIABLE’s failure to deliver the Products
in accordance with the terms of this Agreement.


3.2.5      Third-Party Manufacturer (TPM) and Technical Transfer


(a)           If NEOPROBE elects to appoint a TPM to supply the Product after
receipt of an ESC notice, NEOPROBE shall so notify RELIABLE within ninety (90)
days of its receipt of the ESC Notice from RELIABLE.  Within thirty (30) days
after NEOPROBE identifies the TPM to RELIABLE, RELIABLE shall initiate a
RELIABLE Technical Transfer to the TPM.  [*].  In addition, RELIABLE shall
reasonably assist the TPM in the transfer and the start-up of manufacturing
operations for the Product and shall make the necessary plans, formulations and
manufacturing processes and procedures available to the TPM.  Further, RELIABLE
shall grant the TPM access to its regulatory files and shall supply such other
technical or regulatory assistance as is reasonably requested by the TPM with
respect to the RELIABLE Intellectual Property.  RELIABLE shall have the right to
require that the TPM agree to confidentiality obligations with respect to the
Technical Transfer that are no less restrictive than those contained herein.


(b)           RELIABLE acknowledges and agrees that NEOPROBE shall be entitled
to all of the rights and protections set forth in Section 365(n) of Title 11 of
the United States Code with respect to the RELIABLE Transfer License, any
sublicense in the Third Party Rights and all other related rights as provided
herein.


3.2.6      Form of Purchase Order.  NEOPROBE's Commercial Orders shall be made
pursuant to a written purchase order which shall provide for shipment in
accordance with reasonable delivery schedules and lead times as may be agreed
upon from time to time by RELIABLE and NEOPROBE.  The terms and conditions of
this Agreement shall apply to all purchase orders issued hereunder, and, if any
terms or conditions contained in such purchase orders shall conflict with any
terms and conditions contained herein, the terms of this Agreement shall
control.  No additional terms or conditions set forth in any such purchase order
(other than the quantities and delivery dates set forth therein and conforming
to the provisions of this Agreement) shall be binding upon RELIABLE, unless
agreed to in writing by RELIABLE.  Any additional or inconsistent terms or
conditions of any purchase order, acknowledgment or similar standardized form
given or received pursuant to this Agreement shall have no force and effect and
such terms and conditions are hereby expressly excluded.
 
 
- 5 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


3.3         Payment for Registration/Filing Outside the United States.  NEOPROBE
shall have the option to expand sales of the Finished Product outside the United
States to include such country, or countries, as it may, in its sole discretion,
determine.  Such option may be exercised by NEOPROBE at any time upon written
notice to RELIABLE; provided, however that NEOPROBE and RELIABLE negotiate in
good faith to reach agreement on the terms and conditions under which RELIABLE
shall provide services in support of NEOPROBE's regulatory obligations in such
country, or countries), including, without limitation, all filings with
Regulatory Authorities in such country, or countries.  However, for the purposes
of this section, RELIABLE agrees that any regulatory/registration support
associated with a filing in the European Union (EU) will be provided by RELIABLE
at no cost to NEOPROBE.
 
4.           PRICE; PAYMENTS; DELIVERY
 
4.1         Price. The price payable to RELIABLE hereunder for Commercial Orders
of API shall be calculated as set forth on Exhibit B, "Price Structure for
Commercial Orders".
 
4.2         Payments.  NEOPROBE shall pay all undisputed invoices net within
thirty (30) days of the receipt of the invoice by: (i) bank wire transfer; (ii)
automated clearinghouse (electronic funds transfer); or (iii) such other means
as the Parties may otherwise agree; in United States Dollars to such bank
account as RELIABLE may from time to time designate. In the event that NEOPROBE
is delinquent in payment of any undisputed invoices hereunder beyond the terms
set forth in this Section 4.2, RELIABLE, in its discretion, may suspend further
shipments of API.  Undisputed amounts not paid when due shall accrue interest
payable at the rate of one percent (1.0%) per month, not to exceed the maximum
rate of interest permitted by law.  Any such interest charges shall be due and
payable on demand.
 
4.3         Delivery; Risk of Loss. All API shall be packaged and labeled as
instructed by NEOPROBE, and shall be accompanied by appropriate certificates of
analysis.  All API shall be appropriately labeled with a traceable batch number
and date of manufacture.  RELIABLE shall ship each shipment, FCA RELIABLE's
facilities in St. Louis, Missouri, to NEOPROBE’s designee’s facility ( Incoterms
2000), or such other designees’ location specified in the purchase order for the
applicable Commercial Order, as instructed by NEOPROBE.  Any special packing
expenses shall be borne by RELIABLE.  Delivery of all API sold by RELIABLE to
NEOPROBE hereunder shall be made, and title thereto and risk of loss thereof
shall pass, to NEOPROBE upon transfer of the API into the possession of
NEOPROBE's freight carrier.
 
 
- 6 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


5.           ACCEPTANCE AND REJECTION
 
5.1         Notification of Defects.  All API shall be received subject to
NEOPROBE's, or its designee's, inspection and may be rejected by NEOPROBE, or
such designee, if any such API does not conform to the Specifications or
otherwise fails to be delivered in the condition warranted as set forth in
Section 10.1.  NEOPROBE, or its designee: (i) shall notify RELIABLE in writing
within thirty (30) days after delivery to NEOPROBE, or its designee, of any
shipment of API containing obvious physical damage, obvious packaging defects or
quantity discrepancies that are evident upon visual inspection of the packaged
API without affecting the integrity of the API's packaging; and (ii) will notify
RELIABLE of nonconformity within thirty (30) days from its discovery within
sixty (60) days after delivery to NEOPROBE or its designees of any latent
defects, or NEOPROBE's rights as to such obvious or latent nonconformance shall
be waived.  At RELIABLE's request, NEOPROBE, or its designee, shall promptly
supply either samples of the API that are allegedly defective or a reasonably
detailed statement of its reasons for rejection and a report of any pertinent
analysis performed by NEOPROBE, or its designee, on the allegedly nonconforming
API, together with the methods and procedures used.  RELIABLE shall notify
NEOPROBE as promptly and as reasonably possible, but in any event within thirty
(30) business days after receipt of such notice of rejection, whether it accepts
NEOPROBE's assertions of nonconformity.
 
5.1.1      Dispute Resolution.  If there is a disagreement between the Parties
as to whether any API conforms to the Specifications, then samples and/or batch
records, as appropriate, from the batch that is in dispute promptly will be
submitted for testing and evaluation to an independent testing laboratory as
shall be agreed to in writing by both Parties.  The determination of such
independent testing laboratory shall be binding upon the Parties.   If it is
determined that the nonconformity is due to damage to API: (a) caused by
NEOPROBE or its agents; or (b) which occurs subsequent to delivery of such API
to NEOPROBE or its designee, RELIABLE shall have no liability to NEOPROBE with
respect to such nonconformity and the cost of any testing and evaluation by such
testing laboratory shall be borne by NEOPROBE.  If the nonconformity is caused
by RELIABLE, then RELIABLE shall terminate the invoice issued for such shipment
of nonconforming API, or if payment therefore has previously been made by
NEOPROBE, at NEOPROBE's sole option, either refund to NEOPROBE the amount of
such invoice, or credit the amount of such payment against any other amounts
then due to RELIABLE.
 
5.1.2      Replacement.  Notwithstanding the preceding, if any API is determined
to be damaged or defective, upon NEOPROBE's request, RELIABLE shall promptly
deliver, or cause to be delivered, to NEOPROBE, or its designee, conforming API
in the same quantity as the rejected API, on a date to be reasonably agreed upon
by both parties after the date of such request.
 
5.2         Notification.  RELIABLE shall notify NEOPROBE immediately in the
event it discovers facts or circumstances, which could: (i) adversely affect the
API's conformance to the Specifications; or (ii) RELIABLE’s ability to meet
shipping dates or quantity requirements.
 
5.3         Returns.   RELIABLE shall, at its sole cost and expense, accept for
return and replacement any non-conforming API manufactured and supplied to
NEOPROBE under this Agreement for which notice has been given pursuant to
Section 5.1; provided, that, NEOPROBE obtains prior shipping authorization from
RELIABLE, which shall be issued promptly, and in no case more than thirty (30)
days.

 
- 7 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


6.           MANUFACTURE OF API
 
6.1         cGMP Manufacture.  The API shall be manufactured in accordance with
cGMP promulgated by the FDA, the Specifications and pursuant to the DMF and/or
the procedures filed with the FDA via an NDA.  RELIABLE shall promptly advise
NEOPROBE of any process changes proposed by RELIABLE for the manufacture of the
API.  RELIABLE shall pay all regulatory costs involved in the implementation of
such process change; provided, however that no changes shall be made to any
manufacturing process which would cause the API to fail to comply with
NEOPROBE’s Approval (including, without limitation, any requirements of the
NDA).  Concerning pre-approval changes required for regulatory approval,
RELIABLE shall provide regulatory support to NEOPROBE in connection with all
submissions, reports and filings required by any Regulatory Authority in the
Territory; except with respect to any country or countries outside the United
States to which NEOPROBE has elected to expand sales of the Finished Product as
provided in Section 3.3. The cost of support that RELIABLE provides for any
pre-approval changes shall be borne by NEOPROBE.
 
6.2         Testing.  For quality control, RELIABLE shall conduct in-process and
final controls in accordance with test procedures agreed to by the Parties (the
"Testing Methods").  RELIABLE shall be responsible for the validation of all
Manufacturing processes and processing systems and shall establish programs for
change control for the validated Manufacturing process(es), systems, and
computer systems.
 
6.3         Records Retention; Samples.  RELIABLE shall store for each shipment
of API Manufactured by RELIABLE hereunder complete and accurate records
pertaining to the Manufacture and testing of the API, validation /stability/
developmental data and all other Manufacturing documentation required by
applicable law, regulatory requirements and cGMP, as well as retain samples of
such API for two (2) years beyond expiration of the API or such longer period as
the Parties may agree.  RELIABLE shall provide quality control examination of
the retained sample representing the beginning, middle and end of the packaging
operation prior to release to assure the API’s packaging is in accordance with
the Specifications.  RELIABLE shall also be responsible for storing and
maintaining retention samples of each batch of raw material utilized in the
manufacture of API in accordance with all regulatory requirements and cGMP.
 
6.4         Complaints.  RELIABLE shall be responsible for the investigation of
any complaints regarding the API arising from the Manufacturing process
following notification from NEOPROBE.
 
6.5         Annual Reviews.  RELIABLE will provide NEOPROBE with annual product
reviews which will include complaint and stability analysis.  Such reviews shall
be available at time of audits or upon request.

 
- 8 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


7.           FDA INSPECTIONS AND COMMUNICATIONS
 
RELIABLE shall promptly notify NEOPROBE of any FDA notices of violation or
deficiency letters relating to the API or any facility in which the API is
produced, to the extent that a deficiency letter relating to such facility
relates to the Manufacture of the API.  Each Party shall promptly deliver to the
other Party all reports, data information and correspondence received by it from
the FDA or any state or local authority with respect to the API (or Finished
Product if the report, data and/or correspondence relate to the API) and any
cGMP issues relating thereto and any written response information, data or
correspondence delivered by such Party to the FDA at any state or local
authority with respect to the API and shall cooperate to the extent reasonably
requested by such other Party in its response to the FDA or such other state or
local authority.
 
8.           COMPLAINT HANDLING; ADVERSE DRUG REACTION REPORTS; RECALLS
 
8.1         Complaint Handling.    Except as otherwise provided below in
Section 8.2, in the event that RELIABLE or NEOPROBE receives any complaint,
claims or adverse reaction reports regarding API, including notices from the FDA
regarding any alleged regulatory non-compliance of the Finished Product, each
Party shall, within five (5) business days, provide the other with all
information contained in the complaint, report, or notice and such additional
information regarding the API as may be reasonably requested, NEOPROBE and
RELIABLE shall each comply, at a minimum, with FDA and cGMP requirements for
complaint handling.
 
8.2         Adverse Drug Reaction Reports. If either Party becomes aware that
the API contains a defect which could or did cause death or injury, such Party
shall immediately by FAX and telephone provide the other with a complete (where
required by law) description of all relevant details known to such Party
concerning any such incident, including but not limited to, a description of any
defect and such other information which may be necessary to report the incident
to the FDA.  NEOPROBE will be responsible for preparing adverse drug reaction
reports, administering adverse drug reaction files relating to the API purchased
hereunder and filing all such reports with FDA, at its sole expense.
 
8.3         Recall.  If NEOPROBE recalls, detains or retains any Finished
Product (voluntarily or by order of a Regulatory Authority), RELIABLE agrees to
reasonably cooperate in such actions, at NEOPROBE's sole expense; except if the
recall, detention or retention action for the Finished Product is due to any
negligence, recklessness or willful intentional acts or omissions or a breach of
any representation or covenant or breach of warranty by RELIABLE or its
Affiliates, then and in such event, RELIABLE shall bear all reasonable direct,
documented costs associated with said action and shall bear the actual cost of
conducting such action or withdrawal, including costs imposed by the applicable
Regulatory Authority(ies) such as costs for detention and inspection, in
accordance with the recall guidelines of the applicable Regulatory
Authority(ies) or standard U.S. pharmaceutical industry practices.  However, the
aggregate liability of RELIABLE under the preceding sentence will not exceed the
amount paid by NEOPROBE to RELIABLE for the purchase order under which the API
in question was bought by NEOPROBE.

 
- 9 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


9.           ACCESS TO FACILITIES
 
9.1         Site Inspection.  Upon reasonable notice and subject to the
confidentiality provisions of Article 14 below, NEOPROBE shall have the right,
exercisable upon prior written notice on an annual basis, or more frequently as
may reasonably be requested, during normal business hours, with a maximum of two
(2) persons, to inspect those areas of the facilities where API is manufactured
for NEOPROBE (or its Affiliates) and to review RELIABLE's compliance with the
Specifications, applicable environmental, health and safety regulations, cGMP
and good laboratory practices, and to evaluate RELIABLE's capability for
responding effectively to any spills or releases of hazardous materials utilized
or produced by RELIABLE in the Manufacture of the API.
 
9.2         Licenses and Permits.  At any time during the Term, RELIABLE shall
permit NEOPROBE's representatives to review RELIABLE's licenses and permits
relating to the Manufacture of API.
 
10.         REPRESENTATIONS AND WARRANTIES
 
10.1       Warranties by RELIABLE.  RELIABLE warrants to NEOPROBE that the API
manufactured by or for RELIABLE and sold to NEOPROBE under this Agreement shall:
 
10.1.1    Conform to the Specifications and shall be manufactured in a FDA
approved facility in accordance with the DMF on file for the API and in
accordance with cGMP;
 
10.1.2    Not be adulterated or misbranded within the meaning of the FFDCA, or
within the meaning of any applicable state or municipal law in which the
definitions of adulteration and misbranding are substantially the same as those
contained in the FFDCA, as such are constituted and effective at the time of
delivery and will not be an article which may not, under the provisions of
Section 505 of the FFDCA, be introduced into interstate commerce;
 
10.1.3    Be fit for its particular purpose in the manufacture of the Finished
Product; and RELIABLE further warrants that RELIABLE is not knowingly infringing
on any patent held by third parties, nor knowingly using any trade secrets in an
unauthorized manner, relating to the manufacture of the API;
 
10.1.4    Be materially in compliance with all applicable U.S., state, and local
laws and regulations governing RELIABLE’s manufacture of the API, including
cGMP, as applied to bulk pharmaceutical chemicals regulated by the FDA, as well
as all applicable RELIABLE standard operating procedures during the Term of this
Agreement.

 
- 10 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


10.2       Warranty by NEOPROBE.   NEOPROBE represents and warrants to RELIABLE
that NEOPROBE has the legal right and authority to have the API made for it by
RELIABLE as provided herein , except that this warranty does not extend to
materials, methods or processes selected by RELIABLE (and not specified by
NEOPROBE) for Manufacturing of the API.
 
11.         INDEMNIFICATION
 
11.1       Indemnification by NEOPROBE.  NEOPROBE agrees to indemnify, defend
and hold RELIABLE, its Affiliates, and their respective agents, directors,
officers, and employees harmless against any and all liability, loss, damage,
cost, or expense resulting from any third party claim or suit brought against
RELIABLE to the extent such: (i) is caused by gross negligence, recklessness or
willful misconduct in the Manufacturing, marketing, distribution, sale or use of
the Finished Product by, or on behalf of NEOPROBE, except to the extent such is
caused by gross negligence, recklessness or willful misconduct in the
Manufacture of the API by, or on behalf of, RELIABLE; (ii) is caused by
NEOPROBE's breach of the warranty set forth in Section 10.2 hereof or breach of
any material obligation of NEOPROBE or its relevant Affiliates contained in this
Agreement; (iii) arises out of a claim of infringement of any patent or the
unauthorized use of a trade secret resulting from the Manufacture, marketing,
distribution, sale or use of the Finished Product by, or on behalf of, NEOPROBE,
except to the extent such infringement action is based on the materials, methods
or processes selected by RELIABLE (and not specified by NEOPROBE) for
Manufacturing the API; or (iv) arises out of or results from any: (a) warranty
claims, (b) product recalls, or (c) tort claims of personal injury (including
death) or property damage relating to or arising out of the Manufacturing,
marketing, distribution, sale or use of the Finished Product, except to the
extent such is caused by gross negligence, recklessness or willful misconduct in
the Manufacture of the API by, or on behalf of, RELIABLE.  Nothing in the
foregoing sentence however limits the liability of RELIABLE under Section 8.3
with respect to recalls, detentions or retentions.
 
11.2       Indemnification by RELIABLE.  RELIABLE agrees to indemnify, defend
and hold NEOPROBE, its Affiliates, and their respective agents, directors,
officers, and employees harmless against any and all liability, loss, damage,
cost, or expense resulting from any third party claim or suit brought against
NEOPROBE to the extent such: (i) is caused by gross negligence, recklessness or
willful misconduct in the Manufacture of the API by, or on behalf of, RELIABLE;
(ii) is caused by RELIABLE's breach of any of the warranties set forth in
Section 10.1 hereof or breach of any material obligation of RELIABLE or its
relevant Affiliates contained in this Agreement; (iii) arises out of a claim of
infringement of any patent or the unauthorized use of a trade secret resulting
from the materials, methods or processes selected by RELIABLE (and not specified
by NEOPROBE) for Manufacturing the API; or (iv) arises out of or results from
any: (a) warranty claims, (b) product recalls, or (c) tort claims of personal
injury (including death) or property damage relating to or arising out of gross
negligence, recklessness or willful misconduct in the Manufacture of the API by,
or on behalf of, RELIABLE.

 
- 11 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


11.3       Procedure. In the event that any person entitled to indemnification
under Section 11.1 or Section 11.2 (an "Indemnitee") is seeking such
indemnification, such Indemnitee shall: (i) inform, in writing, the indemnifying
Party of the claim as soon as reasonably practicable after such Indemnitee
receives notice of such claim; (ii) permit the indemnifying Party to assume
direction and control of the defense of the claim (including the sole right to
settle it at the sole discretion of the indemnifying Party; provided that such
settlement does not impose any obligation on, or otherwise adversely affect, the
Indemnitee or another Party); (iii) cooperate as requested (at the expense of
the indemnifying Party) in the defense of the claim; and (iv) undertake all
reasonable steps to mitigate any loss, damage or expense with respect to the
claim(s). Notwithstanding the preceding, nothing herein shall be construed as
prohibiting an Indemnitee from participating in the defense of such claim or
suit at its own expense.
 
11.4       RELIABLE Limitation of Liability.  THE REPRESENTATIONS AND WARRANTIES
OF RELIABLE SET FORTH IN SECTION 10.1 ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESSED OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY AND/OR FITNESS FOR
ANY PURPOSE.  FURTHERMORE, EXCEPT WITH RESPECT TO RELIABLE’S INDEMNIFICATION
OBLIGATIONS SET FORTH IN SECTION 11.2, AND THE OBLIGATIONS OF CONFIDENTIALITY
SET FORTH IN SECTION 14, RELIABLE SHALL NOT BE LIABLE, AND RELIABLE HEREBY
EXPRESSLY DISCLAIMS, ANY LIABILITY FOR SPECIAL, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES RESULTING FROM A BREACH OF THIS AGREEMENT, THE BREACH OF
ANY REPRESENTATION OR WARRANTY, OR ANY OTHER THEORY, WHETHER SOUNDING IN TORT OR
IN CONTRACT.
 
11.5       NEOPROBE Limitation of Liability. THE REPRESENTATION AND WARRANTY OF
NEOPROBE SET FORTH IN SECTION 10.2 IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESSED
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY AND/OR FITNESS FOR ANY
PURPOSE.  FURTHERMORE, EXCEPT WITH RESPECT TO NEOPROBE’S INDEMNIFICATION
OBLIGATIONS SET FORTH IN SECTION 11.1, AND THE OBLIGATIONS OF CONFIDENTIALITY
SET FORTH IN SECTION 14, NEOPROBE SHALL NOT BE LIABLE, AND NEOPROBE HEREBY
EXPRESSLY DISCLAIMS, ANY LIABILITY FOR SPECIAL, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES RESULTING FROM A BREACH OF THIS AGREEMENT, THE BREACH OF
ANY REPRESENTATION OR WARRANTY, OR ANY OTHER THEORY, WHETHER SOUNDING IN TORT OR
IN CONTRACT.
 
12.         TERMINATION
 
12.1       Termination.  This Agreement shall terminate upon the occurrence of
any of the following events or conditions which termination shall automatically
occur where termination by a specified Party is not indicated and shall occur by
action of the specified Party where so indicated:
 
12.1.1    The expiration of the Initial Term or any Renewal Term as set forth in
Section 2;

 
- 12 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


12.1.2    The material breach by either Party of any provision of this Agreement
which is not cured within thirty (30) days from the date of written notice
delivered to the defaulting Party in the case of a payment default, and within
sixty (60) days from the date of such notice in all other cases; provided,
however, that only the non-breaching Party can terminate this Agreement pursuant
to this Section 12.1.2;
 
12.1.3    The mutual written agreement of the Parties to this Agreement;
 
12.1.4    By the non-affected Party upon the continuation of any Force Majeure
Event under Section 13 for a continuous period of six (6) months or longer; or
 
12.2       Effect of Termination.
 
12.2.1    Termination, relinquishment or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of any Party prior to such termination, relinquishment or
expiration.  Such termination, relinquishment or expiration shall not relieve
any Party from obligations that are expressly indicated to survive termination
of this Agreement.
 
12.2.2    All of the Parties' rights and obligations under, and/or the
provisions contained in, Sections 3.1, 5, 6, 8, 10, 11, 12.2, 14, 15.2, 15.5,
15.11, 15.12 and 15.14 shall survive expiration, termination or relinquishment
of this Agreement.
 
13.         FORCE MAJEURE
 
Except for the obligation of any Party to make payments to the other Party
pursuant to this Agreement (which shall not be deferred or extended for any
reason), neither Party to this Agreement shall be responsible to the other Party
for any failure to perform or delay in performing if such failure or delay is
due to any strike, riot, civil commotion, sabotage, embargo, war or act of God
or other cause beyond its reasonable control (a "Force Majeure Event");
provided, that in any case of a failure of a supplier to RELIABLE, such event
shall not be deemed a Force Majeure Event hereunder if RELIABLE’s maintenance of
a reasonable safety stock of raw materials would have prevented the occurrence
of such event.  The Party suffering the occurrence of the Force Majeure Event
shall immediately notify the other Party as soon as practicable of such
inability and of the period for which such inability is expected to continue,
and any time for performance hereunder shall be extended by the actual time of
delay caused by the Force Majeure Event; provided, that the Party suffering such
Force Majeure Event uses commercially reasonable efforts to mitigate; and
further provided, that, in the event of any Force Majeure Event affecting
RELIABLE, the purchase requirements set forth in Section 3.2.1 shall be waived
for the Commercial Contract Year in which such Force Majeure Event occurs and
continues to occur.
 
 
- 13 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


14.           CONFIDENTIALITY.
 
14.1       Confidential Information.  In carrying out the terms of this
Agreement it may be necessary that one Party disclose to the other certain
information, which is considered by the disclosing Party to be proprietary and
of a confidential nature.  As used herein "Confidential Information" shall mean
any and all information, know-how and data, technical or non-technical
concerning any Finished Product or Active Pharmaceutical Ingredient, the
manufacture, marketing and sale of which is disclosed under this Agreement as
set forth below and which NEOPROBE or RELIABLE, as the case may be, considers to
be and treats as proprietary and/or confidential.  Confidential Information
shall include, but shall not be limited to plans, processes, compositions,
formulations, specifications, samples, systems, techniques, analyses, production
and quality control data, testing data, marketing and financial data, and such
other information or data relating to any Finished Product or Active
Pharmaceutical Ingredient or its Manufacture, marketing or sale.
 
14.2       Non-Use; Non-Disclosure.  The receiving Party shall not use the
disclosing Party's Confidential Information for any purpose other than for
purposes of performing its obligations under this Agreement and shall divulge
the information only to those of its employees and consultants who have a need
to know it as a part of the receiving Party's obligations hereunder; provided
that, said employees and consultants shall be subject to confidentiality
agreements containing provisions of the same character and scope as this Section
14.  The receiving Party shall not disclose the disclosing Party's Confidential
Information to any third party without the express prior written consent of the
disclosing Party.
 
14.3       Termination; Exceptions.  The obligations of confidentiality as
provided herein shall terminate five (5) years from the expiration or
termination of this Agreement and shall impose no obligation upon the receiving
Party with respect to any portion of the received information which: (i) was
known to or in the possession of the receiving Party prior to the disclosure
hereunder, and not through a prior disclosure subject to confidential treatment
by the disclosing Party, as documented by business records; or (ii) is or
becomes publicly known through no fault attributable to the receiving Party; or
(iii) is provided to the receiving Party from a source independent of the
disclosing Party without breach of a confidential or fiduciary relationship with
the disclosing Party concerning the information; or (iv) is developed by the
receiving Party independently of any disclosure from the disclosing Party and
such independent development can be demonstrated by competent written proof of
the receiving Party; or (v) is required to be disclosed by law or court order,
provided that notice is promptly delivered to the other Party in order to
provide an opportunity to seek a protective order or other similar order with
respect to the disclosure of such information and thereafter discloses only the
minimum information required to be disclosed in order to comply with the
request, whether or not a protective order or other similar order is obtained by
the other Party.
 
14.4       Duties Upon Expiration or Termination.  Upon expiration or earlier
termination of this Agreement, the receiving Party shall, as the disclosing
Party may direct in writing, either destroy or return to the disclosing Party
all its Confidential Information disclosed to the receiving Part hereunder,
together with all copies thereof, provided, however, the receiving Party may
retain one archival copy thereof for the purpose of determining any continuing
obligations of confidentiality.

 
- 14 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


15.           GENERAL PROVISIONS
 
15.1       Successors and Assigns.  The terms and provisions hereof shall inure
to the benefit of, and be binding upon RELIABLE, NEOPROBE and their respective
successors and permitted assigns.  Neither Party may assign this Agreement or
any of its rights or obligations under this Agreement without the prior written
consent of the other Party, except that: (i) assignments to an Affiliate of a
Party may be made upon written notice thereof to the other Party, accompanied by
an undertaking, in form satisfactory to the other Party, that such assigning
Party shall not be released of any obligations and remain primarily liable; and
(ii) either Party may assign this Agreement without the prior written consent of
the other Party, to a third party that acquires all or substantially all of the
business or assets of the assigning Party to which this Agreement pertains
(whether by merger, reorganization, acquisition, sale or otherwise).  Any
attempt to assign this Agreement in violation of the provisions set forth herein
shall be deemed a default by the assigning Party under this Agreement and null
and void.  This Agreement shall be binding upon and inure to the benefit of any
permitted assign.
 
15.2       Notices.  Any notice, request, instruction or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be given by sending such notice properly addressed to the other Party's
address shown below (or any other address as either Party may indicate by notice
in writing to the other pursuant to this Section 15.2, from time to time) by:
(i) hand delivery, or (ii) prepaid registered or certified mail, return receipt
requested, or (iii) facsimile transmission (receipt verified), or (iv) via
nationally recognized overnight courier, as follows:
 
If to RELIABLE:
Reliable Biopharmaceutical Corporation
 
1945 Walton Road
 
St. Louis, MO 63114
 
Attention: President
 
Fax Number: (314) 429-0937
 
Phone Number:  (314) 429-7700
   
If to NEOPROBE:
Neoprobe Corporation
 
425 Metro Place North, Suite 300
 
Dublin, Ohio  43017
 
Attention: President
 
Fax Number: (614) 793-7520
 
Phone Number: (614) 793-7500



If hand delivered or by facsimile transmission, the date of delivery shall be
deemed to be the date on which such notice or request was given.  If sent by
overnight express courier service, the date of delivery shall be deemed to be
the next business day after such notice or request was deposited with such
service.  If sent by registered or certified mail, the date of delivery shall be
deemed to be the third business day after such notice or request was deposited
with the U.S. postal service.
 
 
- 15 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


15.3       Publicity.  Except to the extent required by law or deemed
appropriate by legal counsel to comply with securities laws, including the
furnishing of a press release and the filing of such documents and information
with the Securities and Exchange Commission as may be required by federal
securities laws and the filing of any report, statement or document required by
any other federal or state regulatory body, neither Party to this Agreement
shall publish, disclose or otherwise announce the existence of this Agreement or
the terms hereof with out the consent of the other Party, which consent shall
not be unreasonably withheld.
 
15.4       Waiver.  Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
terminate or seek redress for a breach of, or to insist upon strict performance
of any term, covenant, condition or provision contained in, this Agreement shall
not prevent a similar subsequent act from constituting a breach of this
Agreement. No waiver by either Party of any condition or term in any one or more
instances shall be construed as a continuing waiver of such condition or term or
of another condition or term.
 
15.5       Export Clause.  Each Party acknowledges that the laws and regulations
of the United States restrict the export and re-export of commodities and
technical data of United States origin.  Each Party agrees that it will not
export or re-export restricted commodities or the technical data of the other
Party in any form without the appropriate United States and foreign government
licenses.
 
15.6       Independence of Parties. Nothing herein shall be construed to create
any relationship of employer and employee, agent and principal, partnership or
joint venture between the Parties.  Each Party is an independent
contractor.  Neither Party shall assume, either directly or indirectly, any
liability of or for the other Party.  Neither Party shall have the authority to
bind or obligate the other Party and neither Party shall represent that it has
such authority.
 
15.7       Entire Agreement. This Agreement, along with the Exhibits hereto,
contains all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties with respect to the
Manufacture and sale of the API and supersedes and terminates all prior
agreements and understanding between the Parties.  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as set forth herein and
therein.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.
 
15.8       Partial Invalidity.  If any portion of this Agreement is determined
to be illegal or otherwise unenforceable by a court of competent jurisdiction or
by an administrative agency of competent jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
hereof shall continue to be in full force and effect according to the terms
hereof.  Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

 
- 16 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


15.9       Performance Warranty.  Each Party hereby acknowledges and agrees that
it shall be responsible for, and irrevocably, absolutely and unconditionally
guarantees, the full and timely performance as and when due under, and
observance of all the covenants, terms, conditions and agreements set forth in
this, Agreement by its Affiliate(s).
 
15.10     Headings.  The headings and captions used in this Agreement are for
the convenience of reference only and shall not be construed as part of this
Agreement or as a limitation on the scope of any provisions of this Agreement.
 
15.11     Dispute Resolution. The Parties recognize that disputes as to certain
matters may from time to time arise during the term of this Agreement which
relate to any Party's rights and/or obligations hereunder.  If the Parties
cannot resolve any such dispute within thirty (30) calendar days after notice of
a dispute from one Party, either Party may, by notice to the other in accordance
with Section 15.2, have such dispute referred to the President of NEOPROBE, or
such other person holding a similar position as designated by NEOPROBE from time
to time, and the President of RELIABLE, or such other person holding a similar
position as designated by RELIABLE from time to time (such officers
collectively, the "Executive Officers").  The Executive Officers shall meet
promptly to negotiate in good faith the matter referred and to determine a
resolution.  During such period of negotiations, any applicable time periods
under this Agreement shall be tolled.  If the Executive Officers are unable to
determine a resolution in a timely manner, which shall in no case be more than
thirty (30) days after the matter was referred to them, the Party that
originally providing notice hereunder may commence litigation with respect to
the subject matter of the dispute and with respect to any other claims it may
have and thereafter neither Party hereto shall have any further obligation under
this Section 15.11.
 
15.12     Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Missouri, without regard to principles
of conflicts of law.
 
15.13     No Implied Rights.  No right or license is granted under this
Agreement by either Party to the other, either expressly or by implication,
except as those set forth explicitly herein.  Nothing contained in this
Agreement shall impose an obligation of exclusivity on one by the other.
 
15.14     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND ANY RELATED
INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 15.14.

 
- 17 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


15.15     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original as against either Party whose
signature appears thereon, but all of which taken together shall constitute but
one and the same instrument.
 
*-*-*-*
 
[remainder of page intentionally left blank]

 
- 18 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


IN WITNESS WHEREOF, the Parties hereto have set their hands and seals on the
date written at the beginning hereof.
 
Reliable Biopharmaceutical Corp.
 
Neoprobe Corporation
         
By:
/s/ Michael E. Zeleski
 
By:
/s/ David C. Bupp
 
Name:  Michael E. Zeleski
   
Name:  David C. Bupp
 
Title:    President
   
Title:    President

 
 
- 19 -

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


EXHIBIT A


PRODUCT SPECIFICATIONS
Product:                                                                        
Formula:


Specification
 
Limits
[*]
 
[*]
                                                                 

[*]
Storage Condition: [*]

 
 

--------------------------------------------------------------------------------

 

*Asterisked material has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


EXHIBIT B
 
PRICE STRUCTURE FOR COMMERCIAL ORDERS


NEOPROBE shall pay RELIABLE for all API ordered hereunder on a unit price per
gram basis, based on the total number of grams ordered in each Commercial
Contract Year, which shall be calculated as follows:


1)  An estimated unit price per gram of API for the Commercial Contract Year
shall be established prior to the commencement of such year utilizing the firm
order of grams of API for Q1 (as such term is defined in the Agreement) set
forth in NEOPROBE's good faith forecast submitted to RELIABLE not less than 15
days prior to the commencement of such Commercial Contract Year, on an
aggregate, annualized basis and in reference to the table set forth below:


Annual Forecast Volume
 
Unit Price per Gram (USD)
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]



2)  All Commercial Orders of API during each Commercial Contract Year shall be
priced at the estimated unit price per gram established in the above table in
accordance with Paragraph 1 of this Exhibit B.
 
 
 

--------------------------------------------------------------------------------

 